           Case 2:20-cv-00077-JRG Document 12
                                           10 Filed 03/31/20
                                                    03/23/20 Page 1 of 3
                                                                       2 PageID #: 51
                                                                                   43

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                        Eastern District
                                                    __________  District of
                                                                         of __________
                                                                            Texas


               CAPELLA PHOTONICS, INC.                                  )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. 2:20cv77-JRG
                                                                        )
   INFINERA CORPORATION, TELLABS, INC.,                                 )
TELLABS OPERATIONS INC., CORIANT AMERICA                                )
        INC., and CORIANT (USA) INC.,                                   )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) INFINERA CORPORATION
                                           c/o NATIONAL REGISTERED AGENTS, INC.
                                           1999 BRYAN ST STE 900
                                           DALLAS, TX 75201-3140




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Charles Everingham IV
                                           Ward, Smith & Hill, PLLC
                                           PO Box 1231
                                           Longview, Texas 75606
                                           (903) 757-6400


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:         3/23/20
                                                                                            Signature of Clerk or Deputy Clerk
            Case 2:20-cv-00077-JRG Document 12
                                            10 Filed 03/31/20
                                                     03/23/20 Page 2 of 3
                                                                        2 PageID #: 52
                                                                                    44

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20cv77-JRG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
              Case 2:20-cv-00077-JRG Document 12 Filed 03/31/20 Page 3 of 3 PageID #: 53

                                                                 AFFIDAVIT OF SERVICE

                                                      UNITED STATES DISTRICT COURT
                                                                  Eastern District of Texas

Case Number: 2:20-CV-00077-JRG

 Plaintiff:
Capella Photonics, Inc.
vs.
Defendant:
Infinera Corporation, et al.

 For: Ward, Smith & Hiil, PLLC

Received by ATX Process, LLC on the 23rd day of March,2020 at 12:04 pm to be served on Infinera Corporation do National
Registered Agents,Inc., 1999 Bryan St., Suite 900, Dallas, Dallas County, TX 75201.1,                                  being
duly sworn, depose and say that on the       day of                202o at 1 prP.m.. executed service by deiivering a true
copy of the Summons In a Civil Action, Plaintiffs Complaint for Patent Infringement, Civil Cover Sheet, and Exhibits A and B in
accordance with state statutes in the manner marked beiow:

                                     serving
                                       rtitieV at
                                                                 ^                                                ^(individuai accepting)as rdtvV-7-^
                                                                                                            fitFeett.
                                                                                                            ^(street), O ctf<?/
                                                                                                                       Octfg/                     If        .(state)
                fzipcodel                           ,(county). ^

()PUBLIC AGENCY: By serving                                                                             Jindividual accepting)as
                                                 (titie) of the within-named agency at                                                              ,(street).
                         .(city).        _(state)                      ^(zipcode)                                     ,(county).

()SUBSTITUTE SERVICE: By serving                                                                            .(individual accepting) as
                                         .(relationship/title) at                                                                  (street),                 -(city).
              .(state)              .(zip code)                                  (county).

()GOVERNMENT AGENCY: By serving                                                                                     .(individual accepting) as
                             _ (title) of the within-named agency at                                                                                .(street),
            .(city),      .(stale)               ^(zlpcode)                                                            (county).

()NGN SERVICE; For the reason detailed in the comments below.

COMMENTS:




I certify that I arri over the age of 18, have no interest in the above action, and have the proper authority in the jurisdiction in which this
process was delivered. The facts in this affidavit are within my personal knowledge and true and correct.




Subscribe<land sworn to before me on the                                                                           PROCESS SERVER #
day of                          .TpZo     by the affiant                                                           Appointed in accordance with State Statutes
who is personally known to me.
                                                                                                                   ATX Process, LLC
                                                                                                                   704 W.9th Street
NOTARY PUBLIC
                                                                                                                   Austin, TX 78701
                    BETHANY PALLISTER                                                                              (512)717-5600
                jNotary Public, State of Texas
                  Comm. Expires 06-01-2024                                                                         Our Job Serial Number: 2020003312
                    Notary ID 129009133
                                                  Copyright O ig92<2020 Oatabaso Services, Inc. - Process Server's Toolbox VS.On
